Citation Nr: 0721270	
Decision Date: 07/16/07    Archive Date: 08/02/07

DOCKET NO.  07-00 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an eye disorder claimed 
as bilateral defective vision and wound left eye, to include 
pigmentary glaucoma, progressive pigment dispersion syndrome 
and retinal detachment.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2005 rating decision from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in Atlanta, 
Georgia, which denied reopening a previously denied claim for 
entitlement to service connection for a bilateral eye 
disorder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his substantive appeal, VA Form 9, received in January 
2007, the veteran initially indicated he did not want a 
hearing before the Board.  Thereafter, he sent a written 
document in May 2007, requesting a videoconference hearing 
before a Veterans Law Judge (VLJ) at the RO.  Although the 
file reflects that the RO took note of his request for a 
videoconference hearing, there is no evidence that the RO 
took action to schedule such hearing.  His representative in 
a June 2007 document pointed out this pending request for a 
videoconference hearing.    

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2006)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a videoconference hearing before a 
VLJ, with appropriate notification to the 
veteran and his representative.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




